262 S.W.3d 290 (2008)
Sheena TAYLOR, Respondent;
Robert C. Taylor, Respondent,
v.
STATE of Missouri, DIVISION OF CHILD SUPPORT ENFORCEMENT, Appellant.
No. WD 68607.
Missouri Court of Appeals, Western District.
September 2, 2008.
Jeremiah W. (Jay) Nixon, Atty. Gen., Rachel B. Ommerman, Joins on the briefs, Jefferson City, MO, for appellant.
Before JAMES M; SMART, JR., P.J., LISA WHITE HARDWICK, and JAMES E. WELSH, JJ.

Order
PER CURIAM.
The Missouri Department of Social Services appeals the trial court's judgment barring collection of past-due child support from Robert Taylor under the doctrine of "waiver by acquiescence" based on an agreement he entered into with Sheena Taylor.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).